Citation Nr: 1103313	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected diabetes or service-
connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

VA afforded the Veteran with compensation and pension 
examinations in order to determine whether his service-connected 
diabetes caused or aggravated his erectile dysfunction in 
November 2006 and December 2008.  The November 2006 examiner 
found that the Veteran's erectile dysfunction was not related to 
his diabetes because its diagnosis predated his diabetes 
diagnosis.  The December 2008 examiner found no identified 
relationship between the Veteran's diabetes and his erectile 
dysfunction and also stated that the Veteran's diabetes did not 
exacerbate his erectile dysfunction.  In his November 2010 brief, 
filed after the Veteran's claim was certified to the Board, the 
Veteran argued that those opinions were inadequate because the 
examiner "invalidates her opinion where she noted the ED was not 
diagnosed until after the diabetes, but then opted to discuss the 
ED symptoms versus the diabetes diagnosis."  In this brief, the 
Veteran also argued that his service-connected posttraumatic 
stress disorder manifested with alcohol abuse, which in turn also 
could have caused his erectile dysfunction.  Since this brief was 
filed after certification, the RO had no opportunity to obtain a 
medical opinion on this theory of entitlement.  Therefore, the 
Board finds that the aforementioned opinions are not adequate for 
rating purposes as they do not contain an opinion regarding the 
Veteran's posttraumatic stress disorder.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate).  On remand, the RO should 
afford the Veteran a new compensation and pension examination 
with a physician(s) who has not yet examined him in order to 
determine whether his service-connected diabetes or posttraumatic 
stress disorder caused or aggravated his erectile dysfunction.    

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran with an 
examination(s) with an appropriate 
physician(s) to determine the etiology of 
his currently diagnosed erectile 
dysfunction.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior to 
the requested examination(s).  The 
examiner(s) should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report(s).

The examiner(s) should specifically state 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's service-connected diabetes or 
posttraumatic stress disorder, to include 
alcohol abuse if the examiner finds that 
such abuse is a symptom of the Veteran's 
posttraumatic stress disorder, caused or 
aggravated his erectile dysfunction.  The 
examiner(s) should also state whether it 
is at least as likely as not that the 
Veteran's erectile dysfunction is 
otherwise related to his period of active 
military service.

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


